—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of murder in the second degree (Penal Law § 125.25 [1]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). The verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject the contention of defendant that he was denied effective assistance of counsel. Defendant failed to establish the absence of a strategic or other legitimate explanation for counsel’s failure to pursue a psychiatric defense (see, People v Garcia, 75 NY2d 973, 974). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Murder, 2nd Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.